 Case:18-04122-MCF13 Doc#:71 Filed:03/04/20 Entered:03/04/20 16:38:29                       Desc: Main
                            Document Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO


In re:                                                                      Case No. 18-04122-MCF

DOMINGO RIBOT RUIZ JR                                                       Chapter 13

      Debtor(s)
___________________________/

         DEBTOR’S MOTION FOR RECONSIDERATION OF ORDER DISMISSING CASE

         COMES NOW, DEBTOR(S), represented by undersigned counsel, and in support of the instant

Motion very respectfully STATES, ALLEGES, and PRAYS as follows:

         1.    On September 5, 2019 the Chapter 13 Trustee filed a Motion to Dismiss. See, Dk. #42.

The Trustee alleged that the Debtor’s failure to make certain payments under the proposed Chapter 13

Plan constituted a material default under the Plan. Id. As explained herein and for the reasons stated

herein the Debtor has cured such arrears. Accordingly, the Debtor respectfully requests reconsideration

of the Chapter 13 case.

         2.    First, the alleged arrears. Since the Trustee’s Motion, the Debtor has made over

$3,350.00 in payments. See, Exhibit A. As of the date of this filing, the Debtor is actually paid in

advance by $100.00. See, Exhibit A. Thus, as is evidenced by the Chapter 13 Trustee’s payment

history attached hereto as Exhibit A, the Debtor has more than cured ay alleged arrears with the Trustee.

         3.    Second, the Debtor notes for this Honorable Court that his arrears were related to a cash-

flow liquidity situation with the Debtor’s business. The Debtor is in the construction industry and in the

immediate aftermath of Hurricane Maria was able to gernerate business and income to sustain his

financial oblgiations After that initial upswing in business, however, the Debtor’s business relapsed as

federal assistance funds (i.e., the second phase of the ‘Tu Hogar Renace’ HUD Program) for housing
 Case:18-04122-MCF13 Doc#:71 Filed:03/04/20 Entered:03/04/20 16:38:29                         Desc: Main
                            Document Page 2 of 4



construction becamed delayed in political turmoil. At first, the Debtor sought to hang on by until the

various programs were re-started. After a while, however, it became evident for the Debtor that he

needed to seek new business thus the Debtor temporarily relocated to Texas. There, it tookd the Debtor

some weeks to generate business and receive payment of such new business; thus, the delayed in

payments to the Trustee.

       4.       Now, however, the Debtor has re-established his financial wherewithal. Hence, the delay

in paymens once experience should not and will not continue.

       5.       For the above reasons, the Debtor respectfully moves this Honorable Court to reconsider

the Order Dismissing the Case.

       WHEREFORE, Debtor hereby respectfully requests that this Honorable Court grant this Motion

as requested.

        14 DAY NOTICE TO ALL CREDITORS AND PARTIES IN INTEREST, you are hereby
notified that you have fourteen (14) days from the date of this notice to file an opposition to the
foregoing motion and to request a hearing. If no objection or other response is filed within the
prescribed period of time, the Debtors motion will be deemed unopposed and may be granted unless: (1)
the requested relief is forbidden by law; (2) the requested relief is against public policy; or (3) in the
opinion of the court, the interest of justice requires otherwise. If a timely opposition is filed, the court
will schedule a hearing as a contested matter.

         CERTIFICATE OF SERVICE: I hereby certify that on this same date the foregoing motion
was filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all CM/ECF participants, the USA Trustee and the Chapter 7 Trustee.

                RESPECTFULLY SUBMITTED

                In San Juan, Puerto Rico this 4th day of March 2020

                                                      THE BATISTA LAW GROUP, PSC.
                                                      Jesus E. Batista Sanchez No. 227014
                                                      Counsel for Debtor
                                                      PO Box 191059
                                                      San Juan PR 00919
                                                      Telephone: (787) 620-2856
                                                      Facsimile: (787) 777-1589
                                                      E-mail: jdj@batistasanchez.com
3/4/2020   Case:18-04122-MCF13 Doc#:71 Filed:03/04/20    Entered:03/04/20 16:38:29
                                                    13Software                                                         ExhibitMain
                                                                                                                      Desc:    A
                                      Document Page 3 of 4
  PRINT INQUIRY                                        Close Window                                        Click Here to Print this Page
   18-04122-MCF DOMINGO RIBOT RUIZ JR                            BARRIADA OBRERA        $550.00 MO Bar Date(s):         9/28/2018 (has
                                                                 ● 254 CALL JORGE                                      passed) 1/16/2019
                           (xxx-xx-2491)                         BIRD DIAZ ●                                           (has passed)
                                                                 FAJARDO ● PR ●
                                                                 00738
                                                                                                      Confirmed:       Not Confirmed

                           Trustee: José R. Carrión              Attorney: JESUS E BATISTA            Case Status:      PENDING CLOSURE
                                                                 SANCHEZ*                                              (1/17/2020)

  Debtor Pay Schedules
       Start Date       Number Periods           Amount           How Often    Who's Paying           Order Date               Action
                                                                              DOMINGO RIBOT
      8/19/2018              12.00               $500.00          MONTHLY                                 3/6/2019
                                                                                 RUIZ JR
                                                                              DOMINGO RIBOT
      8/19/2019              48.00               $550.00          MONTHLY                                 3/6/2019
                                                                                 RUIZ JR
                                                                              DOMINGO RIBOT
      8/19/2023            end of plan            $0.00           MONTHLY                                 3/6/2019
                                                                                 RUIZ JR



  Forgive Information

       Date             Amount                     Description


  Payments Expected for Step 1:
   Period    Start Date        End Date               Payment Amount Expected                Total
      1         8/19/2018        9/18/2018                               $500.00                $500.00
      2         9/19/2018       10/18/2018                               $500.00              $1,000.00
      3       10/19/2018        11/18/2018                               $500.00              $1,500.00
      4       11/19/2018        12/18/2018                               $500.00              $2,000.00
      5       12/19/2018         1/18/2019                               $500.00              $2,500.00
      6         1/19/2019        2/18/2019                               $500.00              $3,000.00
      7         2/19/2019        3/18/2019                               $500.00              $3,500.00
      8         3/19/2019        4/18/2019                               $500.00              $4,000.00
      9         4/19/2019        5/18/2019                               $500.00              $4,500.00
     10         5/19/2019        6/18/2019                               $500.00              $5,000.00
     11         6/19/2019        7/18/2019                               $500.00              $5,500.00
     12         7/19/2019        8/18/2019                               $500.00              $6,000.00
    Total                                                                                    $6,000.00


  Payments Expected for Step 2:
   Period    Start Date        End Date               Payment Amount Expected                Total
      1         8/19/2019        9/18/2019                               $550.00                $550.00
      2         9/19/2019       10/18/2019                               $550.00              $1,100.00
      3       10/19/2019        11/18/2019                               $550.00              $1,650.00
      4       11/19/2019        12/18/2019                               $550.00              $2,200.00
    Total                                                                                    $2,200.00


  Payments Expected for Step 3:
    Period    Start Date        End Date                   Payment Amount Expected              Total
       1         8/19/2023        9/18/2023                                          $0.00       $0.00
     Total                                                                                       $0.00


  Breakdown for Combined Schedules
  Period Date (Month/Year) Payment Due Payment Received Forgive Amount Amount Due
      1                 8/2018     $500.00        $0.00                    $500.00
      2                 9/2018     $500.00        $0.00                  $1,000.00
      3                10/2018     $500.00      $500.00                  $1,000.00
      4                11/2018     $500.00        $0.00                  $1,500.00
      5                12/2018     $500.00        $0.00                  $2,000.00
      6                 1/2019     $500.00    $1,500.00                  $1,000.00
      7                 2/2019     $500.00      $500.00                  $1,000.00
      8                 3/2019     $500.00    $1,500.00                      $0.00
      9                 4/2019     $500.00  ($1,500.00)                  $2,000.00
     10                 5/2019     $500.00      $900.00                  $1,600.00
     11                 6/2019     $500.00    $1,500.00                    $600.00

https://www.13network.com/PrintInquiry.aspx?progskip=~&prtc=1                                                                              1/2
3/4/2020Case:18-04122-MCF13 Doc#:71 Filed:03/04/20      Entered:03/04/20 16:38:29
                                                   13Software                           Desc: Main
     12             7/2019 $500.00 Document
                                        $1,000.00 Page   4 of 4     $100.00
     13                    8/2019         $550.00               ($400.00)   $1,050.00
     14                    9/2019         $550.00                           $1,600.00
     15                  10/2019          $550.00                  $0.00    $2,150.00
     16                  11/2019          $550.00                           $2,700.00
                    (Closed: 1/20)
     17                                   $550.00                $850.00    $2,400.00
                         12/2019
     18     (Closed: 1/20) 1/2020                               $1,100.00   $1,300.00
     19     (Closed: 1/20) 2/2020                               $1,400.00   ($100.00)
     20     (Closed: 1/20) 3/2020                                           ($100.00)

  Total Delinquent Amount: ($100.00)




https://www.13network.com/PrintInquiry.aspx?progskip=~&prtc=1                                        2/2
